DETAILED ACTION
This is a first office action in response to application 17/099,259 filed on 11/16/2020 in which claims 1-13 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
2.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2019-215443 filed on 11/16/2019.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Publ. 2019/0272131 to Matsui describes a printing method that uses a general-purpose driver which limits the print settings to standard settings that are supported by all printers. In order to allow for settings bejond the standard settings to be set, the standard settings are combined with settings included in the print data and with user-specific settings acquired from a server.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites  
A server system comprising: 
an acquisition unit configured to acquire a print setting from a different server system; and 

In other words, a server system acquires a print job comprising print settings from a different server system, appends a print setting different from those acquired from the different server system to the print settings comprised in the print job and transmits the print job including the print settings to an image forming apparatus.
The features identified are neither suggested nor discussed by the previous art of record.
Claims 2-13 are allowed as dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674